Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 12/13/21.  As directed by the amendment, claim 17 has been amended and no claims have been added or canceled. Thus, claims 1-27 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
“[a] variable torque motor is in communication with...at least one memory to receive [an] adaptive magnitude and [an] adaptive timing and is configured to impart [a] robot applied torque at the adaptive magnitude in only [a] first plane to [a] pivot during [a] current movement phase based on the adaptive timing, wherein the variable torque motor is configured to impart the robot applied torque over [a] plurality of movement phases, wherein the torque is imparted in the same, first plane over the plurality of movement phases of the gait cycle” (claim 1, In. 21-27) in combination with the remaining claim limitations, or

“applying, to [an] exoskeletal ankle robot, [an] adaptive magnitude for [a] robot applied torque in only a first plane for [a] current movement phase, based on [an] adaptive timing, wherein the variable torque motor is configured to impart the robot applied torque over the plurality of movement phases, wherein the torque is imparted in the same, first plane over the plurality of movement phases of the gait cycle” (claim 17, In. 10-14) in combination with the remaining claim limitations.
	The closest prior art of record is Roy et al (Non Patent Literature, “Anklebot-Assisted Locomotor Training After a Stroke: A Novel Deficit-Adjusted Control Approach”).
	While Roy discloses an apparatus comprising a variable torque motor configured to be connected to an exo-skeletal ankle robot; at least one processor with a sensor input configured to receive first data from at least one first sensor during a plurality of movement phases of a gait cycle; at least one memory including one or more sequence of instructions; the at least one processor configured to cause the apparatus to determine a deficit parameter for each movement phase based on a respective robot state parameter of the exo-skeletal ankle robot of a normal subject and of an impaired subject; determine an adaptive timing for the robot applied torque based on a current movement phase based on current first data of the at least one first sensor; and determine an adaptive magnitude for the robot-applied torque based on the deficit parameter for the current movement phase, Roy discloses applied torque along multiple planes.  Roy does not disclose “the variable torque motor is in communication with...at least one memory to receive the adaptive magnitude and the adaptive timing and is configured to impart the robot applied torque at the adaptive magnitude in only the first plane to the pivot during the current movement phase based on the adaptive timing, wherein the variable torque motor is configured to impart the robot applied torque over the plurality of movement phases, wherein the torque is imparted in the same, first plane over the plurality of movement phases of the gait cycle” or “applying, to the exoskeletal ankle robot, the adaptive magnitude for the robot applied torque in only a first plane for the current movement phase, based on the adaptive timing, wherein the variable torque motor is configured to impart the robot applied torque over the plurality of movement phases, wherein the torque is imparted in the same, first plane over the plurality of movement phases of the gait cycle.”  Therefore, the application is in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785